Citation Nr: 1816871	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability of the bilateral knees.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to September 2006 and from March 2010 to April 2011.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a hearing in August 2017, but did not appear and did not offer any explanation for his absence.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. §20.702(d).

Although the Veteran initially filed a claim of entitlement to service connection for PTSD, based upon the evidence of record, the Board has characterized the appellant's claim as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for an acquired psychiatric disorder and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not reflect a current diagnosis for a low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R § 3.303(b)

Analysis

In a March 2011 medical history, the Veteran reported he suffered from low back pain while in service but did not seek medical care for this condition.  

Post service, in September 2013, the Veteran was afforded a VA examination of the spine.  The Veteran reported no injury, treatment, or diagnosis related to his thoracolumbar spine on active duty.  The Veteran indicated that he had to ride in bumpy vehicles over rough terrain wearing heavy tactical gear, and that sometime after discharge, he developed a popping sensation in his lumbar spine.  The Veteran did not report any flare-ups.

The September 2013 examiner found normal range of motion with no additional limitation in range of motion after repetitive use testing.  The examiner found normal muscle strength and no atrophy.  Sensory exam and straight leg raise testing were normal, with no evidence of radicular pain.  The examiner concluded that the Veteran had no abnormal back condition.  The examiner found that the Veteran's popping sensation was a facet joint capsule pop, which is a normal phenomenon.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit compensation for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  As the preponderance of the medical evidence shows that the Veteran does not have a low back disability, there is no valid claim for service connection.  Id.

The only evidence indicating that the Veteran may currently have a low back disability is the Veteran's own statements.  To the extent that his assertions are meant to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of pain.  Questions of medical diagnosis not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a complex medical matter, and the assertion in this instance holds no medical value.

Hence, the claim of entitlement to service connection for a low back disability is denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

As noted above, the Veteran's psychiatric claim has been characterized to reflect consideration of all of his diagnosed psychiatric disorders.  However, the AOJ has not developed or adjudicated the matter of service connection for a psychiatric disability other than PTSD.  A remand is necessary so that the AOJ can address the expanded claim for service connection for a psychiatric disability in accordance with Clemons. 

Turning to the claim for service connection for a disability of the bilateral knees, the Veteran was afforded a VA examination in September 2013.  Based upon an in-person examination and review of x-rays, the examiner diagnosed the Veteran with mild osteoarthritis of the bilateral knees.  The examiner concluded that the Veteran's osteoarthritis was less likely than not incurred in or caused by his military service.  The examiner reasoned that osteoarthritis takes many years to develop, and the Veteran was not a member of the armed forces long enough to have developed osteoarthritis on active duty.  The examiner also concluded that the Veteran's reported fall to his knees in the snow, which occurred between January 2010 and January 2011, could not have been the nexus event that caused enough denegation changes to the knees to be seen by September 2013, because not enough time elapsed between the two events.  However, the examiner did not consider a March 2011 service record, which indicates that the Veteran developed bilateral knee pain climbing in and out of a truck in Afghanistan and received treatment for his symptoms.  A new examination is necessary to consider all of the Veteran's in-service symptomatology and his statements attributing his current disorder to the physical demands due to his assigned duties as a combat engineer in Afghanistan.

While on remand, the AOJ must secure all outstanding VA and private treatment records pertinent to the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for a psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him opportunity to respond.  Arrange for any further development in the matter suggested by his response.

2.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of VA evaluations and/or treatment the Veteran has received for any psychiatric or bilateral knee disability and any other private records identified by the Veteran as pertinent to the claims. 

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and etiology of all psychiatric disorders that have been present since the Veteran filed his claim. The Veteran's entire record (including this Remand) must be reviewed by the examiner in conjunction with the examination.  

Based on examination of the Veteran and review of his record, the examiner should identify (by diagnosis) all psychiatric disorders present since the Veteran filed his claim.  

The examiner must provide an opinion as whether it at least as likely as not (a 50% or greater probability) that the disability is related to the Veteran's active service/events that occurred while he was on active duty.  If the disorder(s) is not related to service, please identify the more likely etiology for the diagnosed disability.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his bilateral knee disability. The entire claims file (including this Remand) must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary studies and test must be performed.

 The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Based on examination of the Veteran and review of his record, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability began during active service, or is related to an incident of service, to include his duties as a combat engineer in Afghanistan.

In providing the requested opinion, the examiner must specifically address the March 2011 medical statement, which indicated that the Veteran developed bilateral knee pain climbing in and out of a truck in Afghanistan, and that he received treatment for this symptoms thereafter.  

 The examiner must also consider all conflicting opinions or medical evidence of record.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If the requested opinion cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5.  After completion of the above and any other necessary development, readjudicate the claims for a psychiatric disabilities and a bilateral knee disability.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


